Citation Nr: 0505745	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-07 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back disorder 
on a direct basis.

2.  Entitlement to service connection for a low back 
disorder, as secondary to service-connected disabilities.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected ostreochondritis dessicans, left ankle.

4.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected derangement of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
February 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO) dated in February 2002 and July 2004.  In 
February 2002, the RO denied service connection for (1) a low 
back disability, based on the finding of no new and material 
evidence to reopen a claim of service connection for a low 
back disorder on a direct basis and secondary basis, and (2) 
a left knee disability.  

However, the prior final decision in October 1977 only denied 
service connection for a low back disorder on a direct basis; 
therefore, new and material evidence is not required as to 
the claim for secondary service connection for a low back 
disorder.  See 38 C.F.R. § 3.310.  The Board's 
recharacterization of this issue on appeal is not prejudicial 
to the veteran, as the RO denied the claim on the merits in 
November 2003 and July 2004 supplemental statements of the 
case (SSOC).

The issue of service connection for the left knee disability 
was granted in the July 2004 decision, based on a finding 
that the left knee disorder was secondary to the left ankle.  
A 30 percent rating was assigned.  The July 2004 decision 
also denied an increased rating in excess of 20 percent for 
the left ankle.  The veteran perfected an appeal with respect 
to the denial of an increased rating for the left ankle 
disorder.  

In September 2004, the appellant offered testimony before the 
undersigned Veterans Law Judge during a travel Board hearing 
at the RO.  Evidence received at that hearing was accompanied 
by a waiver of initial RO review.  At the hearing, it was 
clarified that, while he has also disagreed with the July 
2004 rating for the left knee, the RO has not issued the 
veteran a statement of the case with respect to that issue.  

The issues of the evaluation of osteochodritis dessicans, 
left ankle, and the initial evaluation of derangement of the 
left knee are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  Service connection for a low back disorder on a direct 
basis was denied by the RO in an unappealed October 1977 
rating decision.  

2.  Evidence received since the October 1977 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a low back disorder on a direct basis.

3.  The veteran's a low back disorder was aggravated by his 
service-connected left knee and left ankle disorders.  


CONCLUSIONS OF LAW

1.  The October 1977 rating decision denying the veteran's 
claim for entitlement to service connection for a low back 
disorder on a direct basis is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2004).

2.  Evidence submitted since the October 1977 rating decision 
is not new and material; thus, the requirements to reopen the 
claim of service connection for a low back disorder on a 
direct basis have not been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran is entitled to service connection for a low 
back disorder, as aggravated by his service-connected left 
ankle and knee disabilities.  38 C.F.R. § 3.310(a) (2004)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied this duty by means of letters to the appellant 
from the RO dated in May 2001 and October 2002.  By means of 
these documents, the appellant was told of the requirements 
for service connection, of the reasons for the denial of his 
claim, and of his and VA's respective duties.  He was also 
asked to provide information or evidence in his possession 
relevant to the claim.

Although the section 5103(a) notice provided to the veteran 
in October 2002 was deficient as to its timing, that error 
was nonprejudicial because any additional evidence produced 
after the receipt of content-complying notice was considered 
by the RO in the supplemental statements of the case.  There 
is no indication that the outcome of the case would have been 
different had the veteran received pre-adjudicatory notice.  
He did not provide any additional evidence in response to the 
October 2002 letter that was not fully considered by the RO.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA treatment records.  There is no indication of 
any relevant records that the RO has failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran was afforded a VA examination with a 
medical opinion in October 2003.

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims on the merits.  


II.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back disorder 
on a direct basis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection will be rebuttably presumed 
for certain chronic diseases, including arthritis, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
In general, service connection will be established if the 
evidence supports the claim or is in relative equipoise; only 
if a fair preponderance of the evidence is against the claim 
will the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

In October 1977, the RO denied entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine on the basis that there was no relationship between the 
veteran's current back disorder and a single episode of back 
strain in service.  The veteran was notified of this decision 
and of hi appellate rights by letter dated October 21, 1977.  
He did not appeal.  The evidence consisted of service medical 
records, VA treatment records, and a 1977 VA examination 
report.  Service medical records showed that the veteran was 
treated on one occasion in July 1966 for back sprain from the 
day before.  However, his separation physical examination 
prior to discharge in February 1968 was negative, and he 
reported he was in excellent health.  VA treatment records 
dated in June 1977 showed complaints of low back pain.  Upon 
VA examination in August 1977, the veteran reported that his 
low back had been bothering him for several years and had 
been worse for the past six months.  The diagnosis was 
degenerative disc disease of the lumbosacral spine.  X-rays 
revealed early degeneration of the discs and no evidence of 
arthritic change.

The RO's October 1977 rating decision is a final decision not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105.  In order to reopen this claim, the appellant must 
present new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. §3.156(a).  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to this claim, as 
appellant filed this claim in April 2001.

Evidence obtained since the October 1977 rating decision 
includes the following:  the veteran's contentions, including 
at personal hearings in October 2003 and September 2004; VA 
examination reports dated in February 1982, July 1985, June 
1987, June 1992, August 1994, November 1996, October 2003, 
and April 2004; VA treatment records dated from 1981 to 2004; 
an October 1987 statement from Peter H. Dillard, M.D.; a 
February 1989 statement from a VA doctor; a January 2003 
statement from a VA doctor; and a December 2004 statement 
from a VA doctor.  

Upon VA examination in October 2003, the doctor stated that 
the veteran's degenerative disc disease was the result of a 
work-related injury and was in no way related to his military 
service, though the abnormal gait associated with his left 
ankle disorder may have resulted in some aggravation of his 
low back problem.  

In December 2004, the VA doctor stated that, although the low 
back condition was originally unrelated to the knee and 
ankle, the discomfort from the ankle and knee caused the 
veteran to develop an antalgic gait and eventually worsened 
his back condition and back pain.  

The evidence received since the October 1977 rating decision 
which denied service connection for degenerative disc disease 
of the lumbosacral spine on a direct basis is not new and 
material.  Any new medical records showing diagnoses of a low 
back disorder many years after service are cumulative.  There 
was medical evidence before the RO in 1977 showing that the 
veteran suffered from such a disability.

The veteran's contentions that his low back disorder is 
related to active service are not new.  His statements are 
essentially a repetition of his previous assertions that were 
before the RO in 1977, and are basically cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Medical records that do not mention a low back disorder, even 
if new, are not material.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute. 

Nor do the new medical records in any way provide a medical 
linkage of the veteran's current low back disorder and his 
active service.  There is no medical evidence indicating that 
the veteran's low back disorder had its onset during active 
service or within one year after his separation from service, 
or that is related to any in-service disease or injury.  To 
the contrary, the VA examiner in October 2003 stated that the 
veteran's degenerative disc disease was the result of a work-
related injury and was in no way related to his military 
service.  Accordingly, even if new, the Board finds that 
these records are not so significant that they must be 
considered in order to fairly decide the merits of the claim 
for direct service connection.

Thus, new and material evidence has not been presented, and 
the claim of service connection for a low back disorder on a 
direct basis is not reopened.  


III.  Secondary service connection for a low back disorder

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310(a) (2004).  
In addition, secondary service connection may be established 
when there is aggravation of a veteran's nonservice-connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

As noted above, the veteran's service medical records show 
one episode of back strain but are entirely negative for 
complaints or findings of degenerative disc disease of the 
lumbar spine.  However, he also alleges entitlement to 
service connection on a secondary basis.  This argument that 
the low back disorder is due to service-connected 
disabilities represents a new claim for which the veteran 
need not present new and material evidence.  

The veteran has presented medical opinions from two VA 
physicians stating that his low back disorder was aggravated 
by his service-connected left ankle and left knee disorders.  
In October 2003, a VA examiner performing a compensation and 
pension examination, opined that the abnormal gait which 
resulted from the left ankle disability may have resulted in 
some aggravation of the nonservice-connected low back 
problem.  In December 2004, his treating VA orthopedist, co-
chief of the orthopedic section of the VA medical center 
where the veteran was receiving treatment, submitted a 
written statement explaining that the veteran developed a low 
back condition over the years after he began treatment for 
the left ankle and knee.  The examiner stated that, although 
the low back condition was originally unrelated to the knee 
and ankle, the discomfort from the ankle and knee caused the 
veteran to develop an antalgic gait and eventually worsened 
his back condition and back pain.  

Only parties possessing medical expertise may address 
competently such a question.  The Board in this matter is 
presented with two medical opinions in support of the 
veteran's claimed theory of entitlement, one essentially 
equivocal and the other definitive.  It is the Board's 
primary role in this circumstance to weigh such evidence and 
ascertain its probative value.  The evaluation of such 
evidence does not involve a mere numeric tabulation of those 
opinions favoring viz those against the claim.  It is the 
whole of each underlying opinion that must be examined, both 
by itself and in conjunction with other evidence.  See Wray 
v. Brown, 7 Vet. App. 488, 492-493 (1995) (Observing that in 
cases involving multiple medical opinions, each should be 
examined, analyzed and discussed for corroborative value, and 
should not be dismissed as merely "cumulative.").

Having examined the evidence of record, the Board concludes 
that the evidence supports this claim as to the issue of 
secondary service connection on the basis of aggravation.  
Essentially, the competent evidence in the veteran's favor is 
uncontroverted as to aggravation of the low back by the left 
knee and ankle disorders.  In view of the foregoing, 
entitlement to service connection for a low back disorder, 
claimed as aggravated by the veteran's service-connected left 
knee and ankle disorders, is granted.


ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for a low back 
disorder on a direct basis, and the claim remains denied.

Service connection for a low back disorder, secondary to 
service-connected left knee and ankle disability, is granted.


REMAND

The veteran has filed a timely notice of disagreement with 
the July 2004 decision granting a 30 percent rating for his 
left knee.  In Manlicon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Appeals for Veterans Claims held that 
in these circumstances where a notice of disagreement is 
filed, but a statement of the case (SOC) has not been issued, 
the Board must remand the claim to the RO to direct that an 
SOC be issued.  

With respect to the left ankle disorder, VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  

The veteran testified that pain and limitation of motion in 
the left ankle are severe.  He also indicated that there is 
worse instability than has previously been demonstrated in 
the left ankle.  He reports that he takes a substantial 
amount of pain killers to manage his orthopedic problems, and 
this has had a considerable impact on his employment ability.  
Considering these contentions, the Board is of the opinion 
that an additional examination is warranted.  

The record also shows that the veteran is receiving ongoing 
VA treatment.  As the case must be remanded for the foregoing 
reason, any updated VA records should be obtained on remand.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps 
v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Therefore, the case is remanded for the following:

1.  Make arrangements to obtain any recent 
VA medical records for the veteran's left 
ankle disability.

2.  Then, schedule the veteran for an 
appropriate VA examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner should describe all 
manifestations of the veteran's service-
connected osteochondritis dessicans of the 
left ankle, including any neurological and 
orthopedic residuals, ankylosis, etc.  

The examiner should report range of motion 
measurements for the left ankle.  Whether 
there is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is likely 
to be additional range of motion loss due to 
any of the following should be addressed: (1) 
pain on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is asked 
to describe whether pain significantly limits 
functional ability during flare-ups or when 
the left ankle is used repeatedly.  All 
limitation of function must be identified.   
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

3.  Readjudicate the veteran's claim for 
an increased rating for service-connected 
osteochondritis dessicans, left ankle, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

4.  Finally, provide the veteran a 
Statement of the Case addressing the issue 
of entitlement an initial rating in excess 
of 30 percent for derangement of the left 
knee.  Notify him of the time limit within 
which an adequate substantive appeal must 
be filed in order to perfect an appeal of 
this issue and secure appellate review by 
the Board.  Thereafter, this issue is to 
be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


